Citation Nr: 1429078	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-35 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Hearing loss in the left ear was noted on entrance examination and the preexisting left ear hearing loss did not increase in severity during service.

2.  Hearing loss in the right ear was not shown in service, was not manifested to a compensable degree within one year of service, and has not been shown to be related to noise exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for a left ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2013).

2.  The criteria for a right ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by a letter dated in September 2010.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  




Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained the service treatment records and private medical records. The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

The Veteran was afforded VA examinations in February 2011 and October 2013.  VA opinions were secured in April 2011, November 2012, and October 2013.  The April 2011 VA opinion was inadequate because it failed to address whether the Veteran's post-service initial diagnosis could be related to incidents in service.  The February 2011 and October 2013 VA examination reports as well as the November 2012 and October 2013 VA opinions contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disabilities to decide the claims. 




As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).






The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

A veteran is presumed to be in sound condition when he entered into military service except for conditions noted on the entrance examination. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  


Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Evidence 

The Veteran served as an armament mechanic during service.   His service treatment records show an abnormal hearing test at the time of enlistment in January 1966.  Audiometric findings showed puretone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
X
0
LEFT
5
5
5
X
45

Based on audiometric results, the Veteran was assigned a hearing profile of H2.

During service, the Veteran did not complain of hearing problems and on separation he denied a history of ear troubles.  Puretone thresholds at separation, in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
5
0
X
5
LEFT
0
5
0
X
5


After service on VA examination in February 2011, the Veteran had a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  The Veteran gave a history of noise exposure in the military and as a hunter.  In April 2011, in an addendum, the VA examiner expressed the opinion that the current hearing loss was not related to military service, because there was normal hearing thresholds on separation.





In November 2012, a different VA examiner expressed the opinion that the Veteran's hearing loss was not related to military service.  The VA examiner stated that hearing loss found many years later is much more likely to be from acoustic trauma suffered closer to the onset of the hearing loss, citing a study on noise exposure in the military.

On VA examination in October 2013, the Veteran stated that he was exposed to noise in the military from helicopters, weapons, and ordnance.  He denied any significant post military related noise exposure as a police officer or hunter.  The VA examiner expressed the opinion that the Veteran's hearing loss was not related to service, citing a study that did not support the concept of delayed onset of hearing loss due to noise exposure.  The VA examiner also considered the Veteran's statements about the onset of impaired hearing during service, but noted that the Veteran's recollection more than forty years later was in conflict with the service treatment record, which showed normal hearing at the time of separation.  

Analysis

The Veteran asserts that his hearing loss began during service and is related to his military noise exposure.  The Veteran also contends that he was not given a proper hearing exam on separation.  The Veteran asserts that the exposure to noise as a hunted pales in comparison to the noises he was exposed to in service.  

The Veteran currently has a hearing loss disability in each ear under 38 C.F.R. § 3.385.  And there is no factual dispute that the Veteran was exposed to noise in service.  The remaining question is whether the current hearing loss disability in either ear is related to the noise exposure in service. 

As explained more fully below, due to the audiometric findings at service entrance, the left ear and right ear will be analyzed separately.




Left Ear

Based on the audiogram in January 1966, a left ear hearing loss disability was noted on entrance examination.  Where a disability preexists service, the Veteran is no longer presumed to have been sound as to the preexisting condition. The question is whether the preexisting condition was aggravated by service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).

The audiograms of record do not reveal an in-service shift in any of the tested frequencies.   The earliest evidence of record of a worsening in the Veteran's left ear hearing acuity consists of the February 2011 VA audiogram results.  In this case, aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

As for the Veteran's lay statements about causal relationship between noise exposure and hearing loss, the Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has already addressed the medical evidence pertaining to a medical diagnosis.  The question then is whether the Veteran as a lay person is competent to offer an opinion on the sufficiency of a separation audiogram or the aggravation of a pre-existing condition. 




A hearing loss disability is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran without specialized education, training, or experience.  Additionally, the Veteran has not offered evidence, absent his assertion, that his separation audiogram was insufficient. 

For these reasons, the Veteran's lay opinion is not competent evidence of the insufficiency of a separation audiogram or of in-service aggravation.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim. 

As the lay evidence is not competent evidence on material issue of fact, namely, aggravation of a preexisting left ear hearing loss disability and as the evidence of record does not reveal a worsening of the Veteran's preexisting left ear hearing loss; the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply and service connection for a preexisting left ear hearing loss disability by aggravation is not warranted.  38 U.S.C.A. § 5107(b).

Right Ear

On the basis of the service treatment records alone, a right ear hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to have been present during service and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not warranted.

After service, a right ear hearing loss disability was not documented until 2011, well beyond the one-year period after separation from service in 1968 for presumptive service connection for sensorineural hearing loss as a chronic disease and service connection under 38 U.S.C.A. § 1112  and 38 C.F.R. §§ 3.307 and 3.309 is not warranted.



Nevertheless, service connection may be established by chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b) or on the basis of an initial diagnosis after service, when all the evidence establishes that the disability was incurred in service under 38 C.F.R. § 3.303(d). 

As for chronicity, in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of impaired hearing in the right ear during service, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a hearing loss disability in the right ear under 38 C.F.R. § 3.385 and sufficient observation to establish chronicity during service.

As the Veteran is competent to describe impaired hearing, which is within the realm of the Veteran's personal experience, his statement that he had impaired hearing during service is admissible evidence.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

While the Board finds that the Veteran is competent to describe symptoms of impaired hearing in the right ear, it does not necessarily follow that there is a relationship between the current right ear hearing loss disability and the continuity of symptomatology that the Veteran avers.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.   




And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between a hearing loss disability and service.

As the Board does not find the Veteran competent to express an opinion on the origin or cause of the current hearing loss disability under 38 C.F.R. § 3.385, the Board need not reach the question of whether or not the Veteran's statements are credible.

As for a post-service diagnosis, there is competent medical against the claim. 

The evidence against the claim consists of the November 2012 and October 2013 opinions of two VA examiners who concluded that the Veteran's hearing loss was not the result of noise exposure in service. The VA examiners accounted for the significant facts of the case to reach the conclusion submitted in the opinions, and the opinions are persuasive evidence against the claim.  

The Veteran argues that the VA examiners inappropriately used his hobby of hunting as a contributing factor in formulating their opinions. While the VA examiners noted the Veteran's history of social and occupational noise exposure, neither VA examiner specifically cited the Veteran's hunting as the source of his current hearing loss.  Instead, both VA examiners cited to study, which found that a delay of many years in the onset of noise-induced hearing loss was extremely unlikely.









As there is no competent medical evidence in support of the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply and service connection for a right ear hearing loss disability is not warranted. 38 U.S.C.A. § 5107(b).


ORDER


Service connection for a left ear hearing loss disability is denied.

Service connection for a right ear hearing loss disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


